DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 is rejected because the specification does not provide a written description to calculate “a coefficient of measure that is indicative of technical cleanness.” As such, claim 2 has not been treated on its merits.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 is rejected because the recitation “a coefficient of measure that is indicative of technical cleanness” lacks clarity as the specification does not provide a way or method to calculate a coefficient that indicates cleanliness. The lack of clarity has made the claim vague and indefinite. 
Claim 2 has not been treated on its merits because a proper prior art search could not be made due to the lack of clarity on what is being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0170655 A1).

Claim 1 is rejected because Smith teaches of an optical system (see Figure 1), comprising: 
- a sample holder 144 configured to fix a sample object 140, 
- a optical system 100, which defines an illumination light path 114 and a detection light path 151 for imaging of the sample object 140 with polarized light, 
- at least one camera 150 comprising a multi-pixel detector 158 having a multiplicity of detector pixel elements, and a multi-pixel polarization filter 156 having a multiplicity of polarization filter pixel elements (see paragraphs [0025], [0029]-[0030]; Figures 1, 2A, 2B), 
wherein the multi-pixel polarization filter 156 is arranged between the sample holder 144 and the multi-pixel detector 158 in the detection light path 151, wherein the multi-pixel detector is configured to provide image data (see paragraph [0024], and 
- a computer logic element configured to calculate at least one polarization image of the sample object on the basis of the image data (see paragraph [0033), 
wherein the computer logic element is furthermore configured to carry out a particle analysis for a surface of the sample object on the basis of the at least one polarization image (see paragraph [0033]; Figure 1).

With regard to the recitation “a light microscope”, it is noted that Smith’s apparatus has a structure similar to one that is being claimed comprising all the claimed optical elements. Therefore, Smith’s apparatus has been considered a functional equivalent of the system/apparatus that is being claimed.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


    PNG
    media_image1.png
    642
    563
    media_image1.png
    Greyscale


Claim 3 is rejected for the same reasons of rejection of claim 1 and because in view of Smith’s teaching of the use of a computer logic element 172 (see paragraph [0033]; Figure 1), configuring computer logic element to interpolate pixel values of the image data in order to obtain an increased resolution for the image data would have been a matter of design choice. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 4 is rejected for the same reasons of rejection of claim 1 and because Smith teaches of computer logic element is configured to average neighboring pixel values of the image data in order to obtain an increased signal-to-noise ratio for the image data (see paragraph [0056]).  

Claim 5 is rejected for the same reasons of rejection of claim 1 and because in view of Smith’s teaching of a multi-pixel polarization filter 156, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to divide the plurality of pixels into at least two groups of polarization filter pixel elementsstructural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

With regard to the grouping of polarization filter pixel elements as claimed in claims 6-8, the same rationale as in the case of claim 5 as detailed above applies because the structure of the claimed apparatus remains the same and only how it is used differs. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 9 is rejected for the same reasons of rejection of claim 1 and because Smith teaches of a polarizer 116 arranged in the illumination light path 114 in order to polarize the light (see paragraph [0026]; Figure 1). 
Claims 12-13 are rejected for the same reasons of rejection of claim 1 because they are directed to using the system/apparatus of claim 1 and have limitations similar to that of claim 1.

Claim 14 is rejected for the same reasons of rejection of claim 1 and because it is directed to a method of using the system/apparatus of claim 1and comprising: a method of performing examination of a sample object using light, comprising using a multi-pixel detector 158 having a multiplicity of detector pixel elements, and a multi-pixel polarization filter 156 having a multiplicity of polarization filter pixel elements (see paragraphs [0025], [0029]-[0030]; Figures 1, 2A, 2B) for detecting defects on the surface of a sample specimen. 

Claim 15 is rejected for the same reasons of rejection of claim 1 and because Smith teaches of defect detection including a particle analysis of a surface of the sample object (see paragraph [0003]).

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

 Allowable Subject Matter
Claims 10 and 11 are being objected to being dependent on rejected base claim(s) but would be allowable if the rejection to the base claim(s) can be overcome. In claim 10, a camera that further comprises a multi-pixel spectral filter having a multiplicity of spectral filter pixel elements, which is arranged upstream of the multi-pixel detector in the detection light path, is allowable subject matter in combination with the rest of the limitations of its parent claim.  Claim 11 is allowable because it depends on claim 10.

 Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886